Por Cuanto, con fecha 16 de enero de 1942 dictamos sentencia en este caso revocando la apelada que dictó la Corte de Distrito de Humacao, con imposición de costas a los demandantes, sin incluir honorarios de abogado;
Por Cuanto, en nuestra referida sentencia inadvertidamente omi-timos expresar que se declaraba sin lugar la demanda.
Por tanto, se enmienda nuestra sentencia de 16 de enero de 1942, nune pro tune a la fecha en que se dictó, en la siguiente forma:
“For los fundamentos consignados en la opinión que antecede, se revoca la sentencia apelada que dictó la Corte de Distrito de Humacao en 27 de noviembre de 1939, y se declara sin lugar la demanda, con costas a los demandantes, sin incluir honorarios de abogado.’’
El Juez Asociado Sr. Snyder no intervino.